Citation Nr: 1728133	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  11-33 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to an increased rating for asthma, currently rated as 30 percent disabling. 

2. Entitlement to an increased rating for low back strain, rated as 10 percent disabling until August 11, 2014 and currently rated as 20 percent disabling.

3. Entitlement to an increased rating for major depression, currently rated as 10 percent disabling until December 19, 2016 and currently rated as 30 percent disabling.

4. Entitlement to an increased rating for radiculopathy of the left lower extremity, currently rated as 20 percent disabling.

5. Entitlement to an increased rating for radiculopathy of the right lower extremity, currently rated as 10 percent disabling. 

6. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected low back strain and radiculopathy of the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and His Wife


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to October 1997. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO). In July 2014, the Board remanded the claims for additional development and adjudicative action. 

The Veteran testified in support of these claims during a hearing held at VA's Central Office before the undersigned Veterans Law Judge in November 2012.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran. The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Id. During the pendency of the Veteran's claim for an increased evaluation for low back strain and radiculopathy of the bilateral lower extremities, the Veteran asserted that his service-connected low back strain and radiculopathy of the bilateral lower extremities rendered him unemployable. 

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of entitlement to a TDIU due to service-connected low back strain and radiculopathy of the bilateral lower extremities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The objective pulmonary function tests (PFTs) of record do not show that the Veteran has a Forced Expiatory Volume in one second (FEV-1) less than 56 percent predicted or an FEV-1 to Forced Vital Capacity (FVC) ratio (FEV-1/FVC) less than 56 percent predicted.

2. The Veteran has not received intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids for his asthma or immuno-suppressive medications, and his asthma does not necessitate monthly visits for required care of exacerbations.

3. The Veteran's major depression does not manifest as total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

4. Prior to August 12, 2014, the Veteran's low back strain was not manifested with forward flexion between 30 and 60 degrees, combined range of motion not greater than 120 degrees, or spasm or guarding severe enough to result in an abnormal gait.

5. Since August 12, 2014, the Veteran's low back strain has not been manifested with forward flexion of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. 

6. The Veteran's radiculopathy of the right lower extremity is manifested by, at worst, moderate incomplete paralysis in the right lower extremity.

7. The Veteran's radiculopathy of the left lower extremity is manifested by, at worst, moderately severe incomplete paralysis of the left lower extremity. 


CONCLUSIONS OF LAW

1. The criteria for a disability rating higher than 30 percent for the asthma have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 4.1-4.14, 4.21, 4.97, Diagnostic Code (DC) 6602 (2016).

2. The criteria for a disability rating of 70 percent, but no greater, for major depression have been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.7, 4.130, DC 9434.

3. The criteria for a disability rating in excess of 10 percent prior to August 12, 2014 have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§ 4.71a, DCs 5242, 5243.

4. The criteria for a disability rating in excess of 20 percent after August 12, 2014 have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§ 4.71a, DCs 5242, 5243.

5. The criteria for a disability rating of 20 percent, but no higher, for radiculopathy of the right lower extremity have been met or approximated. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, DC 8520. 

6. The criteria for a disability rating of 40 percent, but no higher, for radiculopathy of the left lower extremity have been met or approximated. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, DC 8520. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV. Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment. 38 C.F.R. § 4.10. The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1. The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

The Schedule assigns Diagnostic Codes (DCs) to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. 
38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant. 38 C.F.R. § 4.3. There is a general rule against the "pyramiding" of benefits. See 38 C.F.R. § 4.14; see also Brady v. Brown, 4 Vet. App. 203, 206 (1993). However, a Veteran is entitled to separate disability ratings for different manifestations of the same disability when the symptomatology of one manifestation is not duplicative or overlapping of the symptomatology of the other manifestations. See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. If there is disagreement with the initial rating assigned following a grant of service connection (i.e., a higher initial rating claim), separate ratings can be assigned for separate periods of time, based upon the facts found. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Asthma

The Veteran's asthma is currently rated as 30 percent disabling under 38 C.F.R. 
§ 4.97, Diagnostic Code (DC) 6602. 

DC 6602 provides that: 

A 100 percent evaluation is assigned for bronchial asthma when FEV-1 is less than 40-percent predicted, or; FEV-1/FVC is less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.

Where FEV-1 is 40-55 percent predicted, or; FEV-1/FVC of 40-55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids, a 60 percent evaluation may be assigned.

When FEV-1 is 56-70 percent predicted, or; FEV-1/FVC of 57 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication, a 30 percent evaluation is assigned.

Therefore, in order to get a higher rating the Veteran must show he meets these requirements based on the objective results of a PFT, takes the requisite medication, or meets the threshold based on his visits to a physician to treat exacerbations. Unfortunately, however, there is not this required indication of greater impairment.

The Veteran was afforded a VA medical examination in April 2009. However, the results of his PFT were not listed. The Veteran reported that he very rarely had acute attacks and only noted exacerbations when he missed a dose of his medications. He reported using fast-acting bronchodilator inhalers, but had never had to undergo oxygen therapy. He denied any previous episodes of incapacitation.

The Veteran was afforded another VA medical examination in August 2014. His PFT showed that his FEV-1 levels were 95% predicted, at worst, and his FEV-1/FVC levels were 75%, at worst. He was prescribed and taking an inhaled medication twice per day. The Veteran reported some allergies at work, which triggered a chronic cough. However, he had been able to change to teleworking, which stopped his issues. The Veteran reported no visits to a physician for required care of exacerbations. The examiner opined that the Veteran's asthma did not impact his ability to work. 

The Veteran's VA and private treatment records do not show at least monthly visits to a physician for required care of exacerbations or intermittent courses of systemic corticosteroids. They also do not show FEV-1 levels at 40-55% predicted or FEV-1/FVC at 40-55%. Accordingly, the evidence does not show that a disability rating in excess of 30 percent for asthma is warranted during the appellate period. 
38 C.F.R. § 4.97, DC 6602. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim must be denied. See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Major Depression

The Veteran's major depression was rated as 10 percent disabling and then has been rated as 30 percent disabling since December 20, 2016 under DC 9434. 38 C.F.R. 
§ 4.130.

Psychiatric disorders are rated under the portion of the Schedule for Rating Disabilities that pertains to mental disorders. 38 C.F.R. § 4.130.

A 30 percent rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The symptoms associated with each evaluation under the General Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the General Rating Formula. See id. Rather, VA must consider all symptoms of a claimant's condition that affect his or her occupational and social impairment, including, if applicable, those identified in the American 

If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned. Mauerhan, 16 Vet. App. at 443. In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126; Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (noting that the 'frequency, severity, and duration' of a veteran's symptoms 'play an important role' in determining the disability level).

The severity of the symptoms and the degree of occupational and social impairment they cause are independent factors; both must be satisfied to assign a given rating under the Rating Formula. See Vazquez-Claudio, 713 F.3d at 116 (rejecting an interpretation of § 4.130 that would allow 'a veteran whose symptoms correspond[ed] exactly to a 30 percent rating' to be granted a 70-percent rating solely because they affected most areas). In other words, there are two elements that must be met to assign a particular rating under the Rating Formula: (1) symptoms equivalent in severity, frequency, and duration to the symptoms corresponding to a given rating, and (2) a level of occupational and social impairment corresponding to that rating that results from those symptoms. See id. at 118 (holding that, in determining whether a 70 percent rating is warranted, VA must make 'an initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas'). While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment. 38 C.F.R. § 4.126.

The Veteran was afforded a VA medical examination in February 2009. He reported no inpatient hospitalizations. He had irritability, rage, and anger feelings whenever there were situational stressors related to dealing with others in a work environment. He did not have any sleep impairments, hallucinations, or inappropriate behavior. He was noted to have obsessive/ritualistic behavior in that he had to have everything neat and clean. He reported panic attacks whenever he is rejected, wronged, or felt mistaken about something. He did not have homicidal thoughts. He hadn't had suicidal thoughts for a while. He felt that his medication had completely controlled those thoughts and feelings. He had good impulse control and no episodes of violence. He had no problems with activities of daily living. He was currently employed. He was functioning well in most areas of his life. His symptoms were either absent or minimal. There was no effect on his work or family relations, as the examiner noted that the Veteran was able to fully function in a family and competitive employment environment. 

The Veteran's VA treatment records show that he was functioning adequately from November 2008 to September 2010. In August 2010, the Veteran reported being depressed and overwhelmed, due to the fact that both his wife and he were unemployed. From then until November 2011, the Veteran reported feeling up and down and working off and on. He did not have any suicidal or homicidal ideations. He was taking his medications. In November 2011, the Veteran was hospitalized for five days due to suicidal ideation and command hallucinations directing him to hurt himself. Throughout 2012, he reported being depressed, hopeless, and helpless due to his work and financial situations. In December 2013 the Veteran reported that he lost his last job because his boss was constantly yelling at him. In July 2014 the Veteran reported that had been working at a job for nine months and people had stopped harassing him. He reported passing suicidal thoughts but didn't contemplate, plan, or intend to act on those thoughts. The Veteran was again hospitalized in November 2016 due to his major depressive disorder and generalized homicidal ideation without a specific plan. He spent ten days receiving inpatient treatment related to stress at home and at work. 

The Veteran was afforded a VA medical examination in August 2014. The examiner opined that the Veteran had occupational and social impairment due to mild or transient symptoms, which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress or that his symptoms were controlled by medication. The Veteran reported visiting his mental health professional every three to four months and attending yoga five days a week to help him relax. The Veteran's only noted psychiatric symptom was a depressed mood. He did not have any hallucinations, delusions, obsessions, compulsions, phobias or suicidal or homicidal ideations, intentions, or plans. His thought processes were logical, coherent, and goal-oriented. His cognitive functions were normal, and he was oriented to person, place, time, and purpose. Insight and judgment were noted to be good. He reported that his relationship with his wife was fair. The examiner further opined that the Veteran had mild depression that minimally impacts his social and occupational functioning. 

The Veteran was afforded a VA medical examination in January 2017. The examiner opined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation. The Veteran reported getting agitated with his wife easily and having a very strained relationship. He stated that his wife is Catholic and does not believe in divorce. The examiner noted that the Veteran described family dynamics that showed little cooperation between him and his wife and from his perspective, he received minimal support from his wife. He reported that his friends don't hang around and that they tell him that he is always stressed or agitated. He reported that his mother's death two years prior had changed him a lot. The Veteran reported having had seventeen jobs in the last seven years. The examiner opined that the Veteran had a pattern of not being able to keep a job. The Veteran was currently unemployed. He stated that after his hospitalization in November 2016 he was told he could return to work but that when he returned to work he was escorted from the building after one hour. He reported disagreeing with his coworkers and being accused of things he didn't do in a prior job. He did not have panic attacks or recent episodes of violence. He did not have suicidal or homicidal ideation. His symptoms were depressed mood, anxiety, and chronic sleep impairment. 

When looking at the Veteran's total disability picture in this case it most closely approximates the 70 percent disability rating. The Veteran has suicidal ideation, obsessional rituals, near-continuous depression that has resulted in two hospitalizations, impaired impulse control, difficulty in adapting to stressful circumstances (including work or a worklike setting), and the inability to establish and maintain effective relationships. The Veteran's continued inconsistent employment and reported problems at work show the degree to which his service-connected major depression is affecting his work. Also, given the difficulties that the Veteran has reported in his marital relationship and the relationships with his friends, it is clear that he also has a significant degree of social impairment. 

The Veteran does not meet the criteria for a 100 percent evaluation. He does not exhibit total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. With the exception of the Veteran's two psychiatric hospitalizations, none of these symptoms have been manifested during the time period on appeal.  Regarding hallucinations, while the Veteran reported command hallucinations during his November 2011 hospitalization, the Board finds that this one instance of hallucinations does not rise to the level of persistent hallucinations as required in the diagnostic criteria for a 100 percent rating.  Similarly, while the Veteran has had intermittent suicidal ideation, which led to a hospitalization in November 2011, and one instance of generalized homicidal ideation with no plan when he was hospitalized in November 2016, the Board does not find that these instances rise to the level of persistent danger of hurting self or others.    

As noted above, the Veteran has been hospitalized for his service-connected major depressive disorder at VA medical treatment facilities from November 12-17, 2011 and November 15-25, 2016. 

A temporary total rating may be assigned pursuant to 38 C.F.R. § 4.29 or 38 C.F.R. § 4.30. Pursuant to 38 C.F.R. § 4.29, a total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days. 38 C.F.R. § 4.29 . Subject to the provisions of paragraphs (d), (e), and (f) of § 4.29, this increased rating will be effective the first day of continuous hospitalization and will be terminated effective the last day of the month of hospital discharge (regular discharge or release to non-bed care) or effective the last day of the month of termination of treatment or observation for the service-connected disability. 
38 C.F.R. § 4.29 (a). 

However, because neither of the Veteran's hospitalizations was in excess of 21 days, the Veteran cannot be granted a temporary total rating for hospitalization. 

Lumbar Spine

The Veteran's lumbar strain with degenerative disc disease is evaluated under Diagnostic Code 5242-5237 as 10 percent disabling and then 20 percent disabling from August 20, 2014. Hyphenated DCs are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen. 
38 C.F.R. § 4.27.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 
38 C.F.R. § 4.45.

When evaluating disabilities that are based on limited motion, it is necessary to consider both the schedular criteria and any functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. DeLuca v. Brown, 
8 Vet. App. 202 (1995). Functional loss due to pain is rated at the same level as functional loss where motion is impeded. Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). Pain on movement, swelling, deformity, or atrophy from disuse are relevant factors in regard to joint disability. 38 C.F.R. § 4.45. Under 38 C.F.R. 
§ 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis. See Burton v. Shinseki, 25 Vet. App. 1 (2011). A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant. 38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). Moreover, pain itself does not constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Id.; see 38 C.F.R. § 4.40.

Under the general rating formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: 

Unfavorable ankylosis of the entire spine..................100 

Unfavorable ankylosis of the entire thoracolumbar spine ......................................................................................50 

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbarspine.......................................................40 

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine..............................................................................30 

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis........................................................................20 

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height............................................................................10 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Under DC 5243, the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes is as follows:

A 10 percent rating requires evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months. 

A 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. 

A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. 

A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

Note 1: For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Note 2: If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. 38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Veteran was afforded a VA medical examination in April 2009. He reported that the severity of his low back pain varied greatly with his activity but that he had a baseline constant or nearly constant level of pain that he considered to be mild. He also reported having what he called sciatica bilaterally, which seemed to be worse on the left than the right. He stated that it radiated all the way to his feet, but at times did not radiate the entire way to his feet. He reported flare-ups about four times a week, lasting three to four hours at a minimum and one to two weeks at a maximum. He noted that certain activities, specifically climbing and descending stairs, triggered an exacerbation of pain. He reported that during flare-ups he is still able to do some sedentary work. He reported numbness and weakness down to the feet and occasional feeling of weakness in the bilateral legs down to the feet that he describes as "foot drop." The Veteran used a cane in his right hand occasionally. He stated that he is able to walk one and a half to two miles on a treadmill but that driving or sitting for long times or walking shorter distances on uneven ground aggravated his back. He had not had any falls recently. He reported current over the counter and prescription pain medication and an at home transcutaneous electroneural stimulation (TENS) unit. The Veteran reported difficulty in bathing and sitting on the toilet because of his low back condition. He also indicated that he otherwise had to restructure his work environment to allow for less strenuous work and to allow him to restrict his activities further during exacerbations of his back pain. The Veteran's range of motion was as follows: forward flexion to 90 degrees; extension to 30 degrees; left and right lateral flexion to 30 degrees; and left and right lateral rotation to 30 degrees. All motions were without objective evidence of pain and were able to be completed with repetition without additional loss of range of motion or fatigability. The neurological and sensory examinations were both normal. The examiner opined that the Veteran had chronic low back pain, most consistent with chronic strain, with evidence of concurrent mild degenerative disc disease and potential for radiculopathy, but no objective evidence of radiculopathy at that examination.

The Veteran was afforded a VA medical examination in August 2014. At that time he was diagnosed with lumbosacral strain, degenerative arthritis of the spine, lumbar stenosis, and facet arthropathy. The Veteran reported that he did not have any flare-ups. The Veteran's range of motion was as follows: forward flexion to 70 degrees; extension to 10 degrees; left and right lateral flexion to 30 degrees; and left and right lateral rotation to 30 degrees. There was objective evidence of painful motion at the end of the ranges of motion. There was no change in the range of motion after repetitive-use testing with 3 repetitions. However, the Veteran had less movement than normal, pain on movement, and interference with sitting, standing, and/or weight-bearing. He had muscle spasm of the thoracolumbar spine resulting in abnormal gait or abnormal spinal contour. He did not have localized tenderness or pain to palpation or guarding. His strength and reflexes were normal. There was no muscle atrophy. There was no ankylosis. He had intervertebral disc syndrome (IVDS) with no incapacitating episodes over the past twelve months. The Veteran regularly used a cane. The examiner opined that the Veteran was unable to lift more than ten pounds or walk or stand for more than ten minutes without an increase in pain in his back. The examiner stated that she was unable to comment on range of motion after repeated used without mere speculation, as the Veteran denied a history of flare-ups during the examination. 

The Veteran was afforded a VA medical examination in January 2017. At that time he was diagnosed with lumbosacral strain, degenerative arthritis of the spine, and IVDS. The Veteran reported that he was seen in the emergency room a couple of days ago for his back pain and radiculopathy. He said that the steroids he was prescribed were helping. He reported still getting spasms. He stated that his pain is 6-7/10 on most days. He reported that his flare-ups caused severe pain, cramping, and spasms. He stated that he couldn't lift a great deal of things and started cramping after walking for twenty minutes. The Veteran's range of motion was as follows: forward flexion to 70 degrees; extension to 20 degrees; left and right lateral flexion to 25 degrees; and left and right lateral rotation to 30 degrees. Pain was noted on examination and caused functional loss. There was objective evidence of localized tenderness over the lumbar spine. There was no change in the range of motion after repetitive-use testing with 3 repetitions. Pain significantly limited functional ability with repeated use over a period of time; however, the examiner was unable to accurately describe this in degrees. The examination was being conducted during a flare-up. There was a back spasm causing difficulty walking. There was no guarding. The examiner stated that there was less movement than normal due to ankylosis, adhesions, etc.; disturbance of locomotion; interference with sitting; and interference with standing. His strength was normal. His reflexes were hypoactive. There was no muscle atrophy. His sensory examination was normal. There was no ankylosis. He had intervertebral disc syndrome (IVDS) with episodes of bed rest having a total duration of at least one week but less than two weeks during the past twelve months. The Veteran reported three emergency room visits for this condition in the last year. The Veteran regularly used a cane. The examiner opined that the Veteran's low back condition impacted his ability to work. The Veteran stated that he missed meetings because he cramped up while sitting in them. He couldn't sit for long periods of time. He stated that he lost jobs because of his back and has to take leave because of his back. 

The Veteran's VA treatment records show continual treatment for low back pain with medication, heat, and massage. 

Under DC 5243 for IVDS, the Veteran would, at maximum, be entitled to a 10 percent disability rating based upon incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months. Therefore, the Veteran's disability will also be analyzed under the general rating formula. 

Prior to the Veteran's August 2014 VA medical examination, there is no evidence to support a 20 percent disability rating. The Veteran does not have forward flexion between 30 and 60 degrees, a combined range of motion not greater than 120 degrees, or spasm or guarding severe enough to result in abnormal gait. 

Beginning on the Veteran's August 2014 VA medical examination, there is no evidence to support a 40 percent disability rating. To warrant a higher rating, the evidence would have to show forward flexion limited to 30 degrees or less or favorable ankylosis. Neither of these are supported by the record. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim must be denied. See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Radiculopathy

The Veteran's radiculopathy of the left lower extremity is rated as 20 percent disabling from October 23, 2008. The Veteran's radiculopathy of the right lower extremity is rated as 10 percent disabling from October 20, 2016. Both conditions are rated under DC 8520. 

Disability ratings with respect to neurological conditions ordinarily are assigned in proportion to the impairment of motor, sensory, or mental function. 38 C.F.R. 
§ 4.12. In evaluating peripheral nerve injuries, attention therefore is given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory. Id. Special consideration is given to complete or partial loss of use of one or more extremities and disturbances of gait. 38 C.F.R. § 4.124a.

Diagnostic Code 8520 pertains to paralysis of the sciatic nerve, and provides that a 10 percent rating is warranted for mild incomplete paralysis. A rating of 20 percent is warranted for moderate incomplete paralysis. Moderately severe incomplete paralysis merits a 40 percent rating. A rating of 60 percent requires severe incomplete paralysis with marked muscle atrophy. The maximum rating of 80 percent is reserved for complete paralysis shown by manifestations such as: the foot dangles and drops, no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost. See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Terms such as "mild," "moderate," and "severe" are not defined in the rating schedule. Rather than applying a mechanical formula, VA must evaluate all the evidence so that its decisions are equitable and just. 38 C.F.R. § 4.6. The use of such terms by VA examiners or other physicians will be considered, but are not dispositive when assigning an evaluation. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

The Veteran's February 2009 VA medical examination showed that the Veteran reported having what he called sciatica bilaterally, which seemed to be worse on the left than the right. He stated that it radiated all the way to his feet, but at times did not radiate the entire way to his feet. The examiner noted that there was evidence of concurrent mild degenerative disc disease and potential for radiculopathy, but no objective evidence of radiculopathy at that examination.

The Veteran's August 2014 VA medical examination showed that he had left lower extremity radiculopathy. He described his intermittent pain as moderate. He had moderate paresthesias and/or dysesthesias. He did not have any numbness. His right side was not affected. 

The Veteran's January 2017 VA medical examination showed that he had right and left lower extremity radiculopathy. His intermittent pain, paresthesias/dysesthesias, and numbness were moderate on the right side and severe on the left side. The examiner opined that the Veteran's right lower extremity radiculopathy was mild and that his left lower extremity radiculopathy was moderate. 

In light of the above-noted lay and medical evidence, and in consideration of this functional impairment and the holdings of Deluca, Mitchell, and Burton, the Board finds that, resolving all doubt in the Veteran's favor, moderate incomplete paralysis of the right lower extremity radiculopathy and moderately severe incomplete paralysis of the left lower extremity radiculopathy are approximated. See 38 C.F.R. §§ 4.40 , 4.45, 4.59. 38 C.F.R. § 4.71a, DC 5280.

He is not entitled to a higher ratings. To warrant a higher rating for his right lower extremity radiculopathy, the evidence would have to show moderately severe incomplete paralysis and for the left lower extremity radiculopathy, the evidence would have to show severe incomplete paralysis, which the lay and objective evidence has not shown. Pain itself does not constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Rather, pain must affect some aspect of "the normal working movements of the body" such as 'excursion, strength, speed, coordination, and endurance,' in order to constitute functional loss. Id.; see 
38 C.F.R. § 4.40.


ORDER

Entitlement to a disability rating in excess of 30 percent for asthma is denied.

Entitlement to a disability rating of 70 percent, but no higher, for major depression, is granted.

Entitlement to a disability rating in excess of 10 percent prior to August 12, 2014 is denied.

Entitlement to a disability rating in excess of 20 percent since August 12, 2014 is denied. 

Entitlement to a disability rating of 20 percent, but no higher, for right lower extremity radiculopathy is granted.

Entitlement to a disability rating of 40 percent, but no higher, for left lower extremity radiculopathy is granted.


REMAND

Unfortunately, a remand is required in this case for the issue of entitlement to a TDIU based upon the Veteran's service-connected low back strain and radiculopathy of the bilateral lower extremities. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service- connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16.

For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other Veterans with the same disability rating. The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether the particular Veteran is capable of performing the physical and mental acts required by employment, not whether that Veteran can find employment. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this case, the Board notes that while the medical evidence of record suggests that the Veteran had periods of unemployment throughout the appeal period, it is unclear what the Veteran's entire work history entailed. Therefore, remand is necessary in order to obtain the Veteran's work history.  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran all required notice under VCAA for a TDIU claim and request that the Veteran submit a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability). In addition ask the Veteran to provide VA with contact information for his past/present employers so that relevant information can be obtained from them. Then contact the Veteran's past/present employers to obtain the relevant information regarding the Veteran's claim.

2. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. Then readjudicate the claim of entitlement to TDIU for any period during which the Veteran was unemployed and for which he asserts that it is due to his service-connected low back strain and radiculopathy of the bilateral lower extremities. If the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran the requisite period of time to respond. The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


